Citation Nr: 1030957	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-41 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from September 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, 
denying the claims currently on appeal.  

The Veteran has claimed service connection for PTSD.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a 
claimant seeks service connection for the symptoms of a 
disability, regardless of how those symptoms are diagnosed or 
labeled.  Therefore, the claim has been recharacterized as one of 
service connection for a psychiatric disorder, to include PTSD.  
The issue is thus restated on the title page of this decision.  

The Veteran was afforded a Video Conference hearing before the 
undersigned Veterans Law Judge sitting at the RO in Cleveland, 
Ohio in June 2010.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's May 2003 decision denying the Veteran's claim of 
service connection for PTSD was not appealed in a timely fashion 
and is, therefore, final.  

2.  Evidence received since the May 2003 final decision relates 
to an unestablished fact necessary to substantiate the claim of 
service connection and it raises a reasonable possibility of 
substantiating the claim.
CONCLUSIONS OF LAW

1.  The May 2003 RO decision denying service connection for PTSD 
is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has been received and the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal in as far as it is 
reopening the Veteran's claim of entitlement to service 
connection for a psychiatric disorder.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

History

The Veteran was denied service connection for depressive disorder 
in an October 1997 rating decision.  The Veteran did not appeal 
this decision and it became final.  The Veteran subsequently 
filed a claim for PTSD in December 2002.  This claim was treated 
as a new claim since Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
had yet to be decided.  This claim was subsequently denied in a 
May 2003 RO decision.  The Veteran did not appeal this decision, 
and it too is now final.  

The Veteran sought to reopen his claim of entitlement to service 
connection for PTSD in March 2004.  The RO notified the Veteran 
that the previous RO decision, which was sent to the Veteran in 
June 2003, was final and that the Veteran would have to submit 
new and material evidence to reopen this claim.  However, the 
September 2004 rating decision notes that the Veteran filed a 
"new claim for benefits" in March 2004 and there was no finding 
made as to whether new and material evidence had been received.  
Irrespective of these actions, the Board must decide whether the 
Veteran has submitted new and material evidence to reopen this 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Analysis

The Veteran's claim was denied in May 2003 because there was no 
evidence to establish that the Veteran witnessed combat during 
his active military service.  Therefore, for the evidence to be 
material in this case, it must address this unestablished fact.  

With that having been said, evidence received since the May 2003 
RO decision indicates that the Veteran was in combat situations 
during his service in Vietnam.  The Veteran submitted a personnel 
record dated in May 1968 that indicates that he was a 
photographer during Operation Carentan II.  The record notes that 
during the Operation, a search and destroy mission was conducted 
and contact was made with what was believed to be two companies 
of Viet Cong.  The Veteran has also submitted a statement from a 
fellow photographer whom he served with in Vietnam that confirms 
that he and the Veteran filmed combat operations involving 
casualties.  

The above evidence specifically addresses the evidentiary 
deficiencies noted in the May 2003 RO decision.  As such, this 
evidence is deemed to be new and material and the Veteran's claim 
of entitlement to service connection for a psychiatric disorder, 
to include PTSD, is reopened.  



ORDER

New and material evidence has been submitted and the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is reopened.  


REMAND

The Veteran contends that he is entitled to service connection 
for PTSD.  Regrettably, as outlined below, additional evidentiary 
development is needed before appellate review may proceed on this 
claim.  

The Veteran's DD-214 demonstrates that he served as a 
photographer during his active military service and that he was 
the recipient of the Vietnam Service Medal and the Vietnam 
Campaign Medal, among other awards.  The Veteran's personnel 
records also indicate that the Veteran was with the USA Sp Photo 
Det Pac (6442) which was present in Vietnam.  Finally, while 
there is no record of a combat award, such as a Purple Heart, 
other records confirm that the Veteran was present in combat 
situations while performing his duties.  Specifically, the record 
contains a May 1968 document that confirms that the Veteran 
performed his duties as a photographer in situations where he was 
exposed to combat operations and enemy forces.  Therefore, the 
Veteran's service around combat situations in Vietnam is 
confirmed.  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Such a 
location is evidenced by awards such as the Vietnam Service 
Medal, which the Veteran has received.  Rather, lay testimony 
alone can be used to establish the occurrence of an in-service 
stressor in these situations.  The liberalizing criteria 
contained in the new § 3.304(f)(3) will be applied to PTSD 
service connection claims that are pending as of the effective 
date of the regulation (July 13, 2010) and to claims filed on or 
after this effective date.

Nonetheless, the regulations still require a confirmed diagnosis 
of PTSD that conforms to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) before service connection may be 
granted.  See 38 C.F.R. § 3.304(f).  The Veteran was afforded a 
VA examination in March 2009 in which it was found that he did 
not meet the DSM-IV criteria for a diagnosis of PTSD.  However, a 
subsequent VA psychology consultation from October 2009 did 
assign an Axis I diagnosis of PTSD.  It is not entirely clear 
whether this diagnosis was based on the DSM-IV criteria.  
Therefore, a grant of service connection under the new 
regulations would be premature.  

With that being said, the record demonstrates that the Veteran 
has also been diagnosed with depression during the pendency of 
his claim.  The Court has held that even if a Veteran's claim is 
limited to PTSD without more, VA must interpret the Veteran's 
claim to be a claim for any mental disability that may reasonably 
be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009). (per curiam order) (it is the responsibility of the 
Board to consider alternate current conditions within the scope 
of the claim).  The record does not presently contain an opinion 
as to whether the Veteran has any other psychiatric disorder that 
is etiologically related to his military service.  

Based on the above evidence, the Board finds that the Veteran 
must be afforded a new VA examination.  The Veteran was diagnosed 
with depression during his March 2009 VA examination and during a 
September 2009 VA Social Work examination.  However, he has also 
been diagnosed with PTSD on occasion, so it is unclear what the 
correct diagnosis is at this time.  If the Veteran indeed suffers 
from PTSD, then service connection could be granted due to his 
confirmed presence in combat situations.  However, even if the 
Veteran does not have a confirmed diagnosis of PTSD, he is 
seeking service connection for psychiatric symptomatology, rather 
than any specific diagnosis.  Therefore, service connection may 
be warranted for other psychiatric disabilities if they are in 
fact related to military service.  A VA examination is therefore 
required so that an opinion can be offered as to whether the 
Veteran suffers from any psychiatric disorder, including PTSD, 
that manifested during, or as a result of, active military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to the physician designated to examine the 
Veteran.  All indicated tests and studies, 
including psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following questions:

(a) Is a diagnosis of any psychiatric 
disorder, to include PTSD, appropriate ? (to 
the extent this diagnosis differs from the 
diagnosis rendered in October 2009, noted 
above)

(b) If PTSD is diagnosed, can the Veteran's 
PTSD be related to his confirmed combat 
exposure?  Independent verification of the 
Veteran's claimed in-service stressors is not 
necessary in this case.  

(c) If the Veteran is found to have a 
psychiatric disorder(s) other than PTSD, is 
it at least as likely as not that this 
disorder(s) is a result of the Veteran's 
military service?  

A complete rationale for all opinions 
expressed must be provided.  

2.  The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


